21-50484-cag Doc#7 Filed 04/27/21 Entered 04/27/21 18:30:54 Main Document Pg 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  In re:                                          §
                                                  §
  GDC TECHNICS, LLC                               §       Case No. 21-50484-CAG
                                                  §
                                                  §       CHAPTER 11
                    Debtor                        §

              NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b)
               AND REQUEST FOR SERVICE OF DOCUMENTS PURSUANT
                       TO BANKRUPTCY RULES 2002, AND 9007

           Pursuant to Bankruptcy Rule 9010(b), Davidson Troilo Ream & Garza, P.C., by and

  through Richard E. Hettinger as counsel for Port Authority of San Antonio files this Notice of

  Appearance under Bankruptcy Rule 9010(b) and Request for Service of Documents Pursuant to

  Bankruptcy Rules 2002, and 9007. Request is hereby made for the service of copies of all notices

  given or required to be given in this case and all papers served or required to be served in this case

  at the office address or facsimile number set forth herein.

           Please take further notice that the foregoing request includes the notices and papers referred

  to in the Rules specified above and also includes, without limitation, notices of any orders,

  proposed orders, conformed copies of orders, applications, complaints, demands, hearings,

  motions, reports, petitions, pleadings, or requests, and any other documents brought before this

  Court in this Case, whether formal or informal, whether written or oral, and whether transmitted

  or conveyed by mail, delivery, telephone, telegraph, telex, facsimile, e-mail or otherwise. Said

  copies shall be addressed to the following address:

                                         Richard E. Hettinger
                                    E-mail: rhettinger@dtrglaw.com
                                  Davidson Troilo Ream & Garza, P.C.
                                     601 NW Loop 410, Suite 100
                                    San Antonio, Texas 78216-5511



  33/6;PCD#278394                                     1
21-50484-cag Doc#7 Filed 04/27/21 Entered 04/27/21 18:30:54 Main Document Pg 2 of 3




                                     Telephone: 210.349-6484
                                     Facsimile: 210.349-0041

         Neither this Notice of Appearance nor any subsequent appearances, pleadings, claims, or

  suit is intended or shall be deemed to waive the rights of Port Authority of San Antonio, to (1)

  have final orders in non-core matters entered only after de novo review by a higher court; (2) a

  jury trial in any proceeding so triable herein or in any case, controversy or proceeding related

  hereto; (3) have the reference withdrawn in any matter subject to mandatory or discretionary

  withdrawal; or (4) other rights, claims, actions, defenses, setoffs, or recoupments to which Port

  Authority of San Antonio may be entitled under agreements, in law, or in equity, all of which

  rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

         Dated this 27th day of April 2021.

                                               Respectfully submitted,

                                               DAVIDSON TROILO REAM & GARZA
                                               PROFESSIONAL CORPORATION
                                               601 NW Loop 410, Suite 100
                                               San Antonio, Texas 78216-5511
                                               Telephone:     210-349-6484
                                               Fax:           210-349-0041
                                               E-mail: rhettinger@dtrglaw.com



                                               By: /s/Richard E. Hettinger
                                                      Richard E. Hettinger
                                                      State Bar No. 09555100
                                                      Cheree T. Kinzie
                                                      State Bar No. 20284300

                                               ATTORNEYS FOR PORT AUTHORITY OF SAN
                                               ANTONIO




  33/6;PCD#278394                                  2
21-50484-cag Doc#7 Filed 04/27/21 Entered 04/27/21 18:30:54 Main Document Pg 3 of 3




                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing document was
  served by the Court’s ECF electronic service on all parties requesting notice in this proceeding and
  all parties listed on the Court’s Notice of Electronic Filing on the 27th day of April 2021:


                                                /s/ Richard E. Hettinger
                                                Richard E. Hettinger




  33/6;PCD#278394                                  3
